Citation Nr: 0818651	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
2001.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO) which denied service connection for bilateral 
hearing loss.

In April 2007, the Board remanded this case for further 
development.  In April 2008 the veteran testified at a video 
conference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.


FINDING OF FACT

The veteran does not have a hearing disability.


CONCLUSION OF LAW

Bilateral hearing loss was not or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral hearing loss, which he contends is due to his 
military service aboard an aircraft carrier.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.
Stegall concerns

As was indicated in the Introduction, this case was remanded 
by the Board in April 2007 because, at some point after 
issuance of the February 2003 statement of the case (SOC), 
the veteran's VA claims folder, including his service 
treatment records, was lost.  The RO was instructed to make 
further efforts to obtain the service treatment records and 
the original claims file; to notify the veteran and his 
representative of its inability to obtain any records; to 
indicate in writing that further attempts to locate missing 
records would be futile; to ask the veteran's assistance in 
providing records that may be in his possession; to ensure 
that all notice and duty to assist requirements of the 
Veterans Claims Assistance Act of 2000 (the VCAA) have been 
satisfied; to schedule a VA examination of his hearing and 
obtain a medical nexus opinion as to any diagnosed hearing 
loss; and to schedule a video conference hearing at the RO.  

The RO did make efforts to reconstruct the claims folder; 
those efforts were documented in the file; the required 
notices, including VCAA notice, were provided to the veteran 
in a May 2007 letter; the veteran was scheduled for, and did 
appear, at an October 2007 VA audiometric examination; and he 
testified at an April 2008 video conference hearing.  Thus, 
the Board's remand directives have been complied with. See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue of service connection 
currently being decided on appeal.  The Board observes that, 
although an initial July 2001 VCAA notice letter is no longer 
contained in the reconstructed claims file, the veteran was 
further informed of the evidentiary requirements for service 
connection in a letter from the RO dated in May 2007 relating 
to his claim of service connection.  The May 2007 letter 
included a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service."  The May 2007 letter was sent to the 
veteran after the RO's February 2002 decision.  However, the 
issue on appeal was then readjudicated in a November 2007 
supplemental statement of the case (SSOC).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies." With respect to private treatment records, the 
letter informed the veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  The letter 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them. It's still your responsibility 
to support your claim with appropriate evidence"

The May 2007 VCAA notice letter also instructed the veteran 
to send any evidence in his possession that pertained to his 
claim.  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that the 
RO informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the May 2007 letter.  The veteran was also provided 
specific notice of the Dingess decision in the May 2007 
letter, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  

The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA, even though some of 
the required notice was not sent until after initial 
adjudication (and it is not possible to discuss what notice 
was specifically contained in the initial July 2001 VCAA 
notice letter).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issue of service 
connection on appeal, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, as discussed above 
pursuant to the Board's remand, efforts were made to 
reconstruct the veteran's lost claims file and service 
treatment records.  The VA has obtained the veteran's private 
and VA treatment records as well as service treatment 
records, to the extent they were available after the file was 
lost.  He was provided a VA examinations relating to his 
claim of service connection for hearing loss during August 
2001 and October 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction above, he testified at a Travel 
Board hearing held at the RO during April 2008 in which he 
was represented by his service organization representative.  
He also presented additional evidence after the conclusion of 
the hearing with a waiver for its consideration by the Board 
in connection with his appeal.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].



	(CONTINUED ON NEXT PAGE)





Analysis

Initial matter - missing records

As was discussed above, the veteran's original VA claims 
folder is missing.  
The claims folder has been rebuilt.  In circumstances in 
which service medical records may be missing, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In this case, the loss of the veteran's service medical 
records, although regrettable, 
Does not significantly impact the Board's decision.  As will 
be explained below, the veteran's claim is being denied 
because of a lack of competent medical evidence concerning 
current hearing loss.

Discussion

With respect to Hickson element (1), the veteran has 
presented no competent medical evidence of a current hearing 
loss disability.  

Impaired hearing is not considered a disability for VA 
purposes unless the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).  Here, testing in August 2001 
revealed thresholds of 15, 15, 10, 25, and 20 decibels in the 
veteran's right ear at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively; and thresholds of 20, 15, 15, 35, and 35 
decibels in the veteran's left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The speech discrimination 
score for the right ear was 94 percent, and the left ear was 
98 percent.  This does not meet the requirement for hearing 
loss under 38 C.F.R. § 3.385.     

A private audiometric examination report dated in July 2007 
contains an uninterpreted pure tone audiometry graph which is 
not in a format that is compatible with VA guidelines and 
therefore cannot be considered.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  The July 2007 report does, however, 
state Maryland CNC results of 96 percent in the right ear and 
92 percent in the left ear. 
The 92 percent Maryland CNC reading in the veteran's left ear 
is, however, arguably indicative of hearing loss according to 
VA standards.  

To resolve the matter of the existence of a current 
disability, the Board remanded this case so that a VA 
examination could be done.  See the Board's April 11, 2007 
remand, pages 4, 7.  As was noted above, such an examination 
was scheduled for October 2007.

The VA audiometric examiner in October 2007 stated that the 
results were not reported because he felt that the veteran's 
responses to pure tone testing were "inconsistent and 
unreliable and do not reflect his true hearing ability".   
The examiner further noted:  "Although pleasant in demeanor 
the veteran failed to comply with test procedures."

The Board views with grave concern the veteran's seeming 
refusal to comply with testing procedures.  The Court has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Thus, the Board is left with the thorough, four page August 
2001 VA examination report, which clearly indicates that 
hearing loss did not exist; as well as the mostly 
unintelligible June 2007 report, which in essence contains 
the same findings, with the exception of the 92 Maryland CNC 
reading in the left ear.  The June 2007 report, however, is 
of relatively little probative value.  For example, unlike 
the August 2001 examination report, it did not refer to the 
veteran's tinnitus, which may have an impact on the ability 
to identify sounds.  [Tinnitus has been service connected, 
and  a 10 percent disability rating has been assigned.]  
There is no other medical evidence which indicates that 
bilateral hearing loss exists. 

Due to the veteran's seeming unwillingness to cooperate with 
the Board-mandated October 2007 audiology examination, the 
Board must decide this case based on the evidence now of 
record.  See 38 C.F.R. § 3.655 (2007).  The evidence, taken 
as a whole, does not show a hearing loss disability.   
Service connection is not warranted.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
if the claimed disability does not exist]. Accordingly, 
Hickson element (1) has not been met, and the claim fails on 
this basis alone.

For reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The appeal is therefore denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


